



EMPLOYMENT AGREEMENT
This employment agreement (this “Agreement”), effective as of January 3, 2018
(the “Effective Date”), is entered into by Wingstop Restaurants Inc., a Texas
corporation (the “Company”), and Lawrence Kruguer, in his individual capacity
(“Executive”), on the terms and conditions as follows:
§ 1.    TERM OF EMPLOYMENT
Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Executive and Executive agrees to be employed by the Company
for a term of five (5) years, starting on the Effective Date and ending on the
5th anniversary of such date. The employment term described in this § 1 is
referred to in this Agreement as the “Term.”
§ 2.    POSITION AND DUTIES AND RESPONSIBILITIES
(a)    Position. Executive shall be the Company’s Executive Vice President and
Chief Operating Officer.
(b)    Duties and Responsibilities. During the Term, Executive shall serve as
the Company’s Executive Vice President and Chief Operating Officer and shall
devote all of Executive’s business time, skill and energies to promote the
interests of the Company and to serve such positions with the Company as may be
reasonably assigned by the Chief Executive Officer of the Company consistent
with the title of Executive Vice President and Chief Operating Officer.
Executive will also serve in such positions with Wingstop Inc. (“Parent”) as may
be reasonably assigned by the Chief Executive Officer of Parent. Executive shall
undertake to perform all of Executive’s duties and responsibilities for the
Company, Parent and any current and/or future affiliates of the Company in good
faith and on a full-time basis and shall at all times act in good faith in the
course of Executive’s employment under this Agreement in the best interests of
the Company and its affiliates.
§ 3.    COMPENSATION AND BENEFITS
(a)    Base Salary. Executive’s base salary shall be $400,000 per year (the
“Base Salary”), starting as of the Effective Date, which Base Salary is (i)
payable in installments, in accordance with the Company’s standard payroll
practices and policies for senior executives, and (ii) subject to such
withholding and other taxes as required by law or as otherwise permissible under
such practices or policies.
(b)    Employee Benefit Plans. Executive is eligible to participate in the
employee benefit plans, programs and policies maintained by the Company in
accordance with the terms and conditions of such plans, programs and policies as
in effect from time to time.
(c)    Bonus. Executive will be eligible for an annual bonus (not to exceed 60%
of Executive’s Base Salary) (the “Annual Bonus”) based on a combination (as
determined by the Compensation Committee of the Board of Directors in its
discretion) of the Company’s achievement for each year of (i) the Company’s Free
Cash Flow Budget, (ii) the Company’s growth targets, and (iii) such other
performance targets determined by the Compensation Committee. “Free Cash Flow”
means the Company’s earnings before interest, taxes, depreciation, amortization,
and capital expenditures. The Free Cash Flow Budget and growth targets for each
fiscal year will be submitted by the Company’s management to the Board of
Directors of the Company (the “Board”) and will be approved by the Board after
discussion with management, subject to any changes determined


- -



--------------------------------------------------------------------------------







by the Board. The Company’s performance against the annual Free Cash Flow Budget
and growth targets, for purposes of determination of the Annual Bonus, will be
based upon the Company’s audited financial statements. Payment of the Annual
Bonus will be subject to the terms of the Company’s annual executive bonus plan.


(d)    Paid Time Off. Executive shall accrue up to 20 days of paid time off on a
pro rata basis during each successive one-year period in the Term. Accrued paid
time off shall be taken at such time or times in each such one-year period so as
not to materially and adversely interfere with the business of the Company and
in no event shall more than ten days of paid time off be taken consecutively
without approval by the Chief Executive Officer. Executive shall have no right
to carry over unused paid time off from any such one-year period to any other
such one-year period or to receive any additional compensation in lieu of taking
Executive’s paid time off.
(e)    Business Expenses. Executive shall be reimbursed for reasonable and
appropriate business expenses incurred and appropriately documented in
connection with the performance of Executive’s duties and responsibilities under
this Agreement in accordance with the Company’s expense reimbursement policies
and procedures for its senior executives.
(f)    Compliance with Compensation and Equity Policies. Executive agrees to
comply with the Company’s and Parent’s stock ownership and equity retention
policy and compensation recovery (or “clawback”) policy, each as in effect from
time to time, with respect to annual or long-term incentive or other
compensation, as applicable, including the compensation provided pursuant to
this Agreement. The terms of the Company’s and Parent’s stock ownership and
equity retention policy and the compensation recovery policy, each as in effect
from time to time, are hereby incorporated by reference into this Agreement.
§ 4.    TERMINATION OF EMPLOYMENT AND SEVERANCE
(a)    Right of Termination. The Company shall have the right to terminate
Executive’s employment at any time, and Executive shall have the right to resign
at any time, subject to the obligations and conditions contained herein.
(b)    Payments upon Termination. Upon termination of Executive’s employment
with the Company for any reason, the Company shall pay to Executive on his last
day of employment with the Company all Base Salary earned by Executive through
his last day of employment, and any earned and payable (but as of yet unpaid)
Annual Bonus for the previous year.
(c)    Severance.
(1) If the Company terminates Executive without Cause, then, upon Executive’s
Termination of Employment (as defined below), the Company shall (in lieu of any
other severance benefits under any of the Company employee benefit plans,
programs or policies) continue to pay Executive’s Base Salary at the time of
such termination for a period of twelve (12) months. Such severance will be
payable in equal bi-monthly installments in accordance with the Company’s normal
payroll practices, subject to such withholding and other taxes as may be
required or as otherwise permissible under the Company’s practices or policies.
(2) The Company shall have no obligation to make any such severance payments if
(i) Executive violates any of the provisions of § 5 of this Agreement, (ii) the
Company chooses not to renew this Agreement either at the expiration of its
initial term or at any point thereafter, or


- -



--------------------------------------------------------------------------------







(iii) Executive does not execute and deliver (without revoking) to the Company a
general release in form and substance satisfactory to the Company of any and all
claims he may have against the Company, its parent, and their affiliates,
including former affiliates, (the “Release”), within twenty-one (21) days
following Executive’s Termination of Employment.
(3) Executive waives Executive’s rights, if any, to have the payments provided
for under this § 4(c) taken into account in computing any other benefits payable
to, or on behalf of, Executive by the Company.
(4) Notwithstanding anything to the contrary in this Agreement, if a change of
control of the Company occurs, neither the Company, Parent, nor any acquirer of
the Company or Parent will have any obligation to make severance payments under
this Section as a result of such change of control unless Executive’s employment
is terminated without Cause simultaneously with such change of control.
(5) “Termination of Employment” means the date on which Executive’s “separation
from service” occurs within the meaning of § 409A of the Internal Revenue Code.
(6) The severance payments described in § 4(c)(1) shall commence within the
sixty (60) day period following the Executive’s Termination of Employment
provided the Executive executes the Release and the Release becomes effective
and irrevocable within such sixty (60) day period and provided, further, that if
such sixty (60) day period begins in one calendar year and ends in a second
calendar year, such payments shall be made or shall commence in the second
calendar year.
(d)    Termination by the Company for Cause or by Executive.
(1)    The Company shall have the right to terminate Executive’s employment at
any time for Cause, and Executive shall have the right to resign at any time.
(2)    If the Company terminates Executive’s employment for Cause or Executive
resigns, the Company’s only obligation to Executive under this Agreement (except
as provided under § 4(g)) shall be to pay upon Executive’s Termination of
Employment Executive’s Base Salary under § 3(a) that he actually earned up to
the date of Executive’s Termination of Employment.
(e)    Cause. “Cause” shall exist if Executive (i) is indicted for, or pleads
guilty or nolo contendere to, a felony or, (ii) in the good faith determination
of the Board, (a) engages in gross neglect or willful misconduct; (b) breaches
Executive’s duties to the Company or Parent; (c) otherwise breaches in any
material respect any provision of this Agreement or any other agreement between
Executive and the Company or Parent; (d) engages in any activity or behavior,
including substance abuse, that is or could be harmful to the property,
business, goodwill, or reputation of the Company or Parent; or (e) commits
theft, larceny, embezzlement, fraud, any acts of dishonesty, illegality, moral
turpitude, insubordination, or mismanagement; provided, however, that Executive
may not be terminated for "Cause" under (ii)(c) above unless Executive fails to
cure any such breach (if the Board determines that it is curable) to the good
faith satisfaction of the Board within 10 days after notice of the breach; and
provided further, that Executive shall only be entitled to one such opportunity
to cure under this Agreement.
(f)    Termination for Disability or Death.    


- -



--------------------------------------------------------------------------------







(1)    Disability. The Company may terminate the Term if Executive is unable
substantially to perform Executive’s duties and responsibilities hereunder to
the full extent required by the Board by reason of a Permanent Disability, as
defined below. Executive shall upon his Termination of Employment by reason of a
Permanent Disability, be entitled to the following: (i) any amounts earned,
accrued or owing but not yet paid, which amounts shall be paid within thirty
(30) days following such Termination of Employment; and (ii) continued
participation, in accordance with the terms of such plans, in those employee
welfare benefit plans in which Executive was participating on the date of
termination which, by their terms, permit a former employee to participate. In
such event, the Company shall have no further liability or obligation to
Executive for compensation under this Agreement. Executive agrees, in the event
of a dispute under this § 4(f)(1), to submit to a physical examination by a
licensed physician selected by the Board. For purposes of this Agreement,
“Permanent Disability” has the same meaning as for purposes of the Company’s
permanent disability insurance policies which now or hereafter cover the
permanent disability of Executive or, in absence of such policies, means the
inability of Executive to work in a customary day-to-day capacity for six (6)
consecutive months or for six (6) months within a twelve (12) month period, as
determined by the Board.
(2)    Death. The Term shall terminate in the event of Executive’s death. In
such event, Executive’s estate shall be entitled upon Executive’s death to (i)
any amounts earned, accrued or owing but not yet paid, which amounts shall be
paid within thirty (30) days following such Termination of Employment; and (ii)
any other benefits to which Executive is entitled in accordance with the terms
of the applicable plans and programs of the Company. The Company shall have no
further liability or obligation under this Agreement to Executive’s executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.
(g)    Benefits at Termination of Employment. Executive will have, upon
termination of his employment, the right to receive any benefits payable under
the Company’s employee benefit plans, programs and policies that Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits), independent of
Executive’s rights under this Agreement.
§ 5.    SECTION 280G
Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates and former
affiliates to the Executive or for the Executive's benefit pursuant to the terms
of this Agreement or otherwise (“Covered Payments”) constitute parachute
payments (“Parachute Payments”) within the meaning of Section 280G of the Code
and would, but for this Section 5 be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the Covered Payments after payment of the Excise Tax
to (ii) the Net Benefit to the Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (i) above is less than the amount under (ii) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the


- -



--------------------------------------------------------------------------------







Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”). “Net Benefit” shall mean the present value of the Covered Payments net
of all federal, state, local, foreign income, employment and excise taxes. Any
such reduction shall be made by the Company in its sole discretion consistent
with the requirements of Code Section 409A.
§ 6.    COVENANTS BY EXECUTIVE
(a)    The Company’s Property.
(1)    Executive, upon the termination of Executive’s employment for any reason
or, if earlier, upon the Company request, shall promptly return all “Property”
that had been entrusted or made available to Executive by the Company.
(2)    The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by the Company (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment that relate to the Company business, products or services.
(b)    Trade Secrets.
(1)Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of the Company and will not directly or indirectly use or disclose,
other than when required to do so in good faith to perform Executive’s duties
and responsibilities, any “Trade Secret” that Executive may have acquired during
the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret, unless Executive is required to do so by a
lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to a such an order or subpoena, Executive
will provide notice of such order or subpoena to the Company to permit the
Company to challenge such order or subpoena if the Company, in its sole
discretion and at its expense, desires to challenge such order or subpoena or to
seek a protective order preventing further disclosure of the Trade Secret.
(2)The term “Trade Secret” means information, without regard to form, including
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (i) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (ii)
is the subject of reasonable efforts by the Company to maintain its secrecy.
(3)Executive acknowledges and agrees that the Company will prosecute any
non-confidential disclosure or misappropriation of the Company’s Trade Secrets
to full extent allowed by federal, state, and common law. Executive further
acknowledges and agrees that Executive has received and understands the
following notice concerning immunity from liability for confidential disclosure
of a trade secret to the government or in


- -



--------------------------------------------------------------------------------







a court filing: Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Further, an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the employer's trade
secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.
(4)This § 6(b) and § 6(c) are intended to provide rights to the Company that are
in addition to, not in lieu of, those rights the Company has under the common
law or applicable statutes for the protection of trade secrets and Confidential
Information
(c)
Confidential Information.

(1)    Executive while employed by the Company and during the five (5) year
period after termination of such employment shall hold in a fiduciary capacity
for the benefit of the Company and shall not directly or indirectly use or
disclose, other than when required to do so in good faith to perform Executive’s
duties and responsibilities, any “Confidential Information” that Executive may
have acquired (whether or not developed or compiled by Executive and whether or
not Executive is authorized to have access to such information) during the term
of, and in the course of, or as a result of Executive’s employment by the
Company unless Executive is required to do so by a lawful order of a court of
competent jurisdiction, any governmental authority, or agency, or any recognized
subpoena; provided, however, that before making any disclosure of a Confidential
Information pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Confidential Information.
(2)    The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company relating to its businesses,
including customer lists, details of client or consultant contracts, the terms
and conditions of this Agreement, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, licensing
strategies, advertising campaigns, operational methods, marketing plans or
strategies, product development techniques or flaws, computer software programs
(including object code and source code), data and documentation, data base
technologies, systems, structures and architectures, inventions and ideas, past,
current and planned research and development, compilations, devices, methods,
techniques, processes, financial information and data, employee compensation
information, business acquisition plans and new personnel acquisition plans,
which are not otherwise included in the definition of a Trade Secret under this
Agreement, that has not become generally available to the public by the act of
one who has the right to disclose such information without violating any right
of the Company.


- -



--------------------------------------------------------------------------------







(d)    Protected Rights. Nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law and regulation, Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that he or she has made such
reports or disclosures; and (iii) the Agreement does not limit Executive’s right
to receive an award for providing information relating to a possible securities
law violation to the Securities and Exchange Commission. Further,
notwithstanding the foregoing, Executive will not be held criminally or civilly
liable under any federal, state or local trade secret law for the disclosure of
a trade secret that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and (B)
solely for the purpose of reporting or investigating a suspected violation or
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


(e)    Ownership of Work Product.
(1)    Executive acknowledges and agrees that Executive will be employed by the
Company in a position that could provide the opportunity for conceiving and/or
reducing to practice developments, discoveries, methods, processes, designs,
inventions, ideas, or improvements (hereinafter collectively called “Work
Product”). Accordingly, Executive agrees to promptly report and disclose to the
Company in writing all Work Product conceived, made, implemented, or reduced to
practice by Executive, whether alone or acting with others, during Executive’s
employment by the Company. Executive acknowledges and agrees that all Work
Product is the sole and exclusive property of the Company. Executive agrees to
assign, and hereby automatically assigns, without further consideration, to the
Company any and all rights, title, and interest in and to all Work Product;
provided, however, that this § 6(d)(1) shall not apply to any Work Product for
which no equipment, supplies, facilities, or trade secret information of the
Company was used and that was developed entirely on Executive’s own time, unless
the Work Product (i) relates directly or indirectly to the Company’s business or
its actual or demonstrably anticipated research or development, or (ii) results
from any work performed by Executive for the Company. The Company, its
successors and assigns, shall have the right to obtain and hold in its or their
own name copyright registrations, trademark registrations, patents and any other
protection available to the Work Product.
(2)    Executive agrees to perform, upon the reasonable request of the Company,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, and defend the Company’s ownership of the Work Product, including (i)
executing, acknowledging and delivering any requested affidavits and documents
of assignment and conveyance, (ii) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights and/or patents with
respect to the Work Product in any countries, (iii) providing testimony in
connection with any proceeding affecting the right, title or interest of the
Company in any Work Product, and (iv) performing any other acts deemed necessary
or desirable to carry out the purposes of this Agreement. The Company shall
reimburse all


- -



--------------------------------------------------------------------------------







reasonable out-of-pocket expenses incurred by Executive at the Company’s request
in connection with the foregoing.
(f)    Non-Competition; Non-Solicitation.
(1)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive will not, whether as an
employee, consultant, advisor, independent contractor, or in any other capacity,
provide management or executive services, similar to those that Executive
provided to the Company or its affiliates at any time during the last
twenty-four (24) months (or such shorter period if less than twenty-four (24)
months) of Executive’s employment with the Company, to or on behalf of any
Competing Business in the Territory regardless of where Executive is physically
located. For purposes of this Agreement, the term “Territory” means the United
States and any foreign country in which the Company operates through a
franchisee, and the term “Competing Business” means any business that (i) owns,
operates, develops or franchises a restaurant (whether dine-in, take-out, home
delivery or otherwise) or related business which derives 20% or more of its
gross revenues from the sale of any combination of chicken wings or boneless
chicken wings, and (ii) operates in any state in which the Company has a
franchised location or is operating a company store (or has an executed
development agreement or franchise agreement) as of the last date of Executive’s
employment.
(2)    The foregoing restrictions shall not be construed to prohibit the
ownership by Executive of less than one percent (1%) of any class of securities
of any company which is a Competing Business or having a class of securities
registered pursuant to the Securities Exchange Act of 1934, as amended, provided
that such ownership represents a passive investment and that neither Executive
nor any group of persons including Executive in any way, either directly or
indirectly, manages or exercises control of any such company, guarantees any of
its financial obligations, consults with, advises, or otherwise takes any part
in its business, other than exercising Executive’s rights as a shareholder, or
seeks to do any of the foregoing.
(3)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive shall not, on his own behalf
or on behalf of any person, firm, partnership, association, corporation or
business organization, entity or enterprise, directly or indirectly solicit or
attempt to solicit, with a view to or for the purpose of competing with the
Company or its affiliates in any Competing Business, any customers or
franchisees of the Company or its affiliates with whom Executive had or made
contact in the course of Executive’s employment by the Company.
(4)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive will not, directly or
indirectly, (i) solicit or attempt to solicit any potential franchisee to enter
into a franchise agreement with any other person, firm or entity of a type
generally similar to or competitive with the franchise arrangements of the
Company, or (ii) encourage any franchisee to terminate its franchise
relationship with the Company.
(5)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive shall not, on his own behalf
or on behalf of any person, firm, partnership, association, corporation or
business organization,


- -



--------------------------------------------------------------------------------







entity or enterprise, directly or indirectly, hire, or solicit or attempt to
solicit any officer or employee of the Company or its affiliates with whom
Executive had contact in the course of Executive’s employment with the Company
to terminate or reduce his or her employment or business relationship with the
Company or its affiliates and shall not assist any other person or entity in
such a solicitation.
(6)    In return for your obligations and undertakings pursuant to this
Agreement, including the obligations set forth in § 6, the Company promises to
provide you with certain of its trade secrets and/or confidential information,
and to provide you with specialized instruction and training, to the extent such
instruction, training, confidential information and/or trade secrets are
necessary for you to perform your duties for the Company. You agree that these
promises, in addition to your employment or continued employment with the
Company, and the other promises contained herein are sufficient consideration
for your entering into this Agreement.
(g)    Non-Disparagement.     Executive will not make any statement, written or
verbal, to any person or entity, including in any forum or media, or take any
action, in disparagement of the Company, the Board, or any of their respective
current, former or future affiliates, or any current, former or future
shareholders, partners, managers, members, officers, directors, employees,
franchisors or franchisees of any of the foregoing (each, a “Company Party”),
including negative references to or about any Company Party’s services,
policies, practices, documents, methods of doing business, strategies,
objectives, shareholders, partners, managers, members, officers, directors, or
employees, or take any other action that may disparage any Company Party to the
general public and/or any Company Party’s officers, directors, employees,
clients, franchisees, potential franchisees, suppliers, investors, potential
investors, business partners or potential business partners.
(h)    Cooperation. At Company’s reasonable expense, executive will cooperate
with all reasonable requests by the Company (or any affiliate of the Company)
for assistance in connection with any matters involving the Company (or any
affiliate of the Company), including by providing truthful testimony in person
in any legal proceedings without having to be subpoenaed.
(i)    Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this § 6 are obligations that will continue beyond the date
Executive’s employment with the Company terminates, regardless of the reason for
such termination, and that such obligations are reasonable and necessary to
protect the Company’s legitimate business interests. In addition, the Company
shall have the right to take such other action as the Company deems necessary or
appropriate to compel compliance with the provisions of this § 6, including
seeking injunctive relief.
(j)    Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this § 6 would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this § 6, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this § 6, or both, or other
appropriate judicial remedy, writ or order, in addition to any damages and legal
expenses that the Company may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this § 6 shall be construed as
agreements independent of any other provision of this or any other agreement
between the Company and Executive, and that the existence of any claim or cause
of action by


- -



--------------------------------------------------------------------------------







Executive against the Company, whether predicated upon this Agreement or any
other agreement, shall not constitute a defense to the enforcement by the
Company of such covenants.
§ 7.    SECTION 409A MATTERS
(a)    Notwithstanding any other provision in this Agreement to the contrary, if
and to the extent that Code Section 409A is deemed to apply to any benefit under
this Agreement, it is the general intention of the Company that such benefits
shall, to the extent practicable, comply with, or be exempt from, Code Section
409A, and this Agreement shall, to the extent practicable, be construed in
accordance therewith. Deferrals of benefits distributable pursuant to this
Agreement that are otherwise exempt from Code Section 409A in a manner that
would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with or otherwise exempt from Code Section 409A.
(b)    Notwithstanding any other provision of this Agreement, no payments shall
be made and no benefits shall be provided under this Agreement as a result of
Executive’s termination of employment unless Executive has a “separation from
service” within the meaning of Code Section 409A in connection with such
termination of employment, and Executive and the Company acknowledge and agree
that a “separation from service” may come before, after or coincide with any
such termination of employment and that the payments otherwise to be made at a
termination of employment and that the benefits otherwise to be provided at a
termination of employment shall only be made or provided at the time of the
related “separation from service”. Furthermore, Executive and the Company
acknowledge and agree that all or any part of any payment to be made or benefit
to be provided to Executive during the six (6) month and one (1) day period
which starts on the date Executive has a “separation from service” (other than
by reason of Executive’s death) shall be delayed and then paid (in a lump sum
without interest) or provided (without interest) on the first business day which
comes six (6) months and one (1) day after the date of Executive’s “separation
from service” if the Company acting in good faith determines that Executive is a
“specified employee” within in the meaning of Code Section 409A.
(c)    With respect to items eligible for reimbursement under the terms of this
Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year, (ii) no such reimbursement may be exchanged or liquidated for
another payment or benefit, and (iii) any reimbursements of such expenses shall
be made as soon as practicable under the circumstances but in any event no later
than the end of the calendar year following the calendar in which the related
expenses were incurred.
(d)    The Company and Executive intend that each installment of payments and
benefits provided under this Agreement shall be treated as a separate identified
payment for purposes of Code Section 409A.
(e)    In the event that Code Section 409A requires that any special terms,
provision or conditions be included in this Agreement, then such terms,
provisions and conditions shall, to the extent practicable, be deemed to be made
a part of this Agreement, and terms used in this Agreement shall be construed in
accordance with Code Section 409A if and to the extent required.


- -



--------------------------------------------------------------------------------







Executive acknowledges and agrees that nothing in this Agreement shall be
construed as a covenant by the Company that no payment will be made or benefit
will be provided under this Agreement which will be subject to taxation under
Code Section 409A or as a guarantee or indemnity by the Company for the tax
consequences to the payments and benefits called for under this Agreement
including any tax consequences under Code Section 409A. Executive further agrees
that Executive shall be the only person responsible for paying all taxes due
with respect to such payments and benefits.
§ 8    MISCELLANEOUS
(a)    Notices. All Notices and all other communications which are required to
be given under this Agreement must be in writing and shall be deemed to have
been duly given when (i) personally delivered, (ii) mailed by United States
registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via e-mail to the recipient, in each case as follows:
If to the Company:    Darryl R. Marsch
Sr. Vice President, General Counsel & Secretary
Wingstop Restaurants Inc.
5501 LBJ Freeway
Fifth Floor
Dallas, Texas 75240


If to Executive:    Lawrence Kruguer
Wingstop Restaurants Inc.
5501 LBJ Freeway
Fifth Floor    
Dallas, Texas 75240    
        
or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party hereto.


(b)    No Waiver. Except for any notice required to be given under this
Agreement, no failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.
(c)    Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware (except to the extent that its choice of law provisions would call
for the application of the law of another jurisdiction).
(d)    Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company and this Agreement
constitutes the entire agreement of the Company and Executive with respect to
such terms and conditions. Executive acknowledges that Executive is not
obligated under any contract or other agreement that would conflict with
Executive’s obligations under this Agreement and Executive’s ability to perform
Executive’s duties and responsibilities under this Agreement upon commencement
of and during the Term.


- -



--------------------------------------------------------------------------------







(e)    Amendment. No amendment to this Agreement shall be effective unless it is
both: (i) agreed to and signed by Executive and the Company, and (ii) reviewed
and approved by the Board.
(f)    Invalidity. If any part of this Agreement is held to be invalid or
otherwise unenforceable, the remaining part shall be unaffected and shall
continue in full force and effect, and the invalid or otherwise unenforceable
part shall be deemed not to be part of this Agreement. If any tribunal construes
any provision or portion of this Agreement to be unenforceable because of the
scope or duration of such provision, it is the intention of the parties that the
court reduce or reform the scope or duration to its greatest enforceable level.
(g)     Arbitration. The Company and Executive shall have the right to obtain
from a court an injunction or other equitable relief arising out of the
Executive’s breach of the provisions of § 6 of this Agreement. However, any
other controversy or claim arising out of or relating to this Agreement, any
alleged breach of this Agreement, or Executive’s employment by the Company or
the termination of such employment, including any claim as to arbitrability or
any claims for any alleged discrimination, harassment, or retaliation in
violation of any federal, state or local law, shall be settled by binding
arbitration in Dallas, Texas in accordance with the rules of the American
Arbitration Association then applicable to employment-related disputes and any
judgment upon any award, which may include an award of damages, may be entered
in the state or federal court having jurisdiction over such award.
(h)    Costs of Enforcement. In the event of a dispute or action to enforce the
terms of this Agreement, all reasonable costs and expenses incurred in
connection therewith, including all reasonable attorneys’ fees, shall be paid as
determined by the arbitrator.
(i)    No Challenge. Notwithstanding any provision of this Agreement to the
contrary, Executive covenants and agrees that Executive will not (i) file any
claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Agreement, or (ii) raise, as
a defense, the validity or enforceability of any provision of this Agreement, in
any claim, lawsuit, arbitration or other proceeding. Should Executive violate
any aspect of this § 8(i), Executive agrees (A) that, in the case of a breach of
clause (i) of the preceding sentence, such claim, lawsuit, demand for
arbitration, or other proceeding shall be summarily withdrawn and/or dismissed;
(B) that Executive will pay all costs and damages incurred by the Company and
its Affiliates in responding to or as a result of such claim, lawsuit, demand
for arbitration, or other proceeding (including reasonable attorneys’ fees), or
such defense, as the case may be; (C) that Executive will immediately forfeit
any right to receive any severance payments under § 4(c) of this Agreement; and
(d) that Executive will immediately repay any such payments or distributions
that were received by Executive under §4(c) after the Termination Date.
(j)    Assignment. This Agreement may not be assigned by Executive. This
Agreement may be assigned by the Company, without Executive’s consent, to (1)
any Affiliate of the Company, or (2) any other successor in interest to the
Company’s business and assets (whether by merger, sale of assets, contribution
of assets or otherwise). This Agreement shall be binding on and inure to the
benefit of the Company and its successors and assigns.
(k)    Indemnification. The Company will provide indemnification no less
favorable than that set forth in the Company’s bylaws as in effect on the
Effective Date. The Company agrees to use its best efforts to maintain, or
continue to maintain, a directors’ and officers’ liability insurance


- -



--------------------------------------------------------------------------------







policy or agreement covering Executive to the extent the Company provides such
coverage for its other executive officers and such policy or agreement is
available on commercially reasonable terms.
(l)    No Third Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied will give or be
construed to give to any person, other than the parties hereto and such
permitted assigns, any permitted assigns, any legal or equitable rights
hereunder.
(m)    Controlling Document. Except with respect to the Stock Plan or the
Company’s annual incentive plans, if any provision of any agreement, plan,
program, policy, arrangement or other written document between or relating to
the Company and Executive conflicts with any provision of this Agreement, the
provision of this Agreement shall control and prevail. The provision of the
Stock Plan and the annual incentive plans shall control over this Agreement.
(n)    No Limitation of Rights. Nothing in this Agreement shall limit or
prejudice any rights of the Company under any other laws.
(o)    Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which will be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
(p)    Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.
(q)    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstance is held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision hereof. If any provision of this Agreement
is finally determined to be invalid, ineffective or unenforceable, the
determination will apply only in the jurisdiction in which such final
adjudication is made, and such provisions will be deemed severed form this
Agreement for purposes of such jurisdiction only, but in every other provision
of this Agreement will remain in full force and effect, and there will be
substituted for any such provision held invalid, ineffective or unenforceable, a
provision of similar import reflecting the original intent of the parties to the
extent permitted under applicable law.
(r)    Certain Interpretive Matters.
(1)    Unless the context otherwise requires, (A) all references to sections are
to sections of this Agreement, (B) each term defined in this Agreement has the
meaning assigned to it, (C) words in the singular include the plural and vice
versa, and (D) the terms “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import shall mean references to this Agreement as a whole and not to any
individual section or portion hereof. All references to $ or dollar amounts will
be to lawful currency of the United States.
(2)    No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or his or its counsel participated


- -



--------------------------------------------------------------------------------







in the drafting thereof or by reason of the extent to which any such provision
is inconsistent with any prior draft hereof or thereof.
(3) As used in this Agreement, the word “including” means “including, without
limitation” in each instance.
(s)    Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress, and Executive freely and voluntarily enters into it;
(iv) Executive is not subject to any covenants, agreements or restrictions
arising out of Executive’s prior employment (other than with the Company) that
would be breached or violated by Executive’s execution of this Agreement or
performance of duties hereunder; and (v) Executive has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document. Executive agrees and acknowledges that the obligations owed to
Executive under this Agreement are solely the obligations of the Company and
that none of the Company’s stockholders, directors or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.
(t)    Waiver and Release. Executive acknowledges and agrees that the Company
may at any time require, as a condition to receipt of benefits payable under
this Agreement, including but not limited to the payment of termination benefits
pursuant to Section 4 herein, that Executive (or a representative of his estate)
execute a waiver and release discharging the Company and its subsidiaries, and
their respective Affiliates, and its and their officers, directors, managers,
employees, agents and representatives and the heirs, predecessors, successors
and assigns of all of the foregoing, from any and all claims, actions, causes of
action or other liability, whether known or unknown, contingent or fixed,
arising out of or in any way related to Executive’s employment, or the ending of
Executive’s employment with the Company or the benefits thereunder, including,
without limitation, any claims under this Agreement or other related
instruments. The waiver and release shall be in a form acceptable to the Company
and shall be executed prior to the expiration of the time period provided for
payment of such benefits (including those provided under Section 4 herein).
(u)    Certain Tax Matters. The Company has made no warranties or
representations to Executive with respect to the tax consequences (including but
not limited to income tax consequences) contemplated by this Agreement and/or
any benefits to be provided pursuant thereto. Executive acknowledges that there
may be adverse tax consequences related to the transactions contemplated hereby
and that Executive should consult with his own attorney, accountant and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. Executive also acknowledges that the Company has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for Executive.
(v)    Deductions and Withholdings. All amounts payable or that become payable
under this Agreement will be subject to any deductions and withholdings
previously authorized by


- -



--------------------------------------------------------------------------------







Executive or required by law. Executive will be responsible for any and all
taxes resulting from the benefits provided hereunder.


*    *    *    *    *


- -



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.
                            
WINGSTOP RESTAURANTS INC.
EXECUTIVE    
 
 
 
 
 
 
By: /s/ Charles R. Morrison
 
/s/ Lawrence Kruguer
Name: Charles R. Morrison
 
Lawrence Kruguer
Title: Chief Executive Officer
 
 
 
 
 
Date: January 18, 2018
 
Date: January 18, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                                




















[Signature Page to Agreement]






- -

